Case 1:19-cv-01022-SOH Document 30                          Filed 07/31/20 Page 1 of 7 PageID #: 792



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION

SCOTTY ANGLIN and
ASHLEY ANGLIN                                                                                        PLAINTIFFS

v.                                           Case No. 1:19-cv-1022

DEWAYNE FAULKNER and
BETTY FAULKNER                                                                                    DEFENDANTS

                               MEMORANDUM OPINION and ORDER

         Before the Court is a Motion for Summary Judgment filed by Defendants. 1 ECF No. 13.

Plaintiffs have filed a response. ECF No. 18. Defendants have filed a reply. ECF No. 25. The

motion is ripe for the Court’s consideration. For the following reasons, the Court finds that

Defendants’ Motion for Summary Judgment should be denied.

                                              I. BACKGROUND

         Scotty Anglin (“Scotty”), a licensed insurance adjustor, went to inspect Betty and Dwayne

Faulkner’s roof after they filed a claim for hail damage with their insurer. He arrived at the

Faulkners’ house mid-morning and placed his ladder at the front of the house to access the shingle

roof. Dwayne Faulkner (“Dwayne”) was worried that the ladder would damage the gutters, so he



1
  Without seeking the Court’s permission to do so, Defendants also filed a Supplemental Motion for Summary
Judgment. ECF No. 24. Defendants state that, at the time the summary judgment motion was filed, the parties had
not yet deposed Anthony Uekman. The parties agreed to depose Uekman on June 24, 2020, well after the discovery
deadline and dispositive motions deadline had passed. In fact, the Court had previously denied the parties’ request to
extend these deadlines by forty-five days for the purpose of conducting this deposition. ECF Nos. 11, 12. However,
the Court stated that it would “entertain a motion for a shorter extension of the discovery deadline or a motion to
continue the trial.” ECF No. 12. Such a motion was never filed. Instead, the parties disregarded the Court’s order
and agreed to conduct Uekman’s deposition on June 24, 2020, fifty-two days after the discovery deadline had passed.
Defendants’ Supplemental Motion for Summary Judgment and portions of their reply brief are based on Uekman’s
deposition testimony, and the seventy-eight pages of his deposition transcript are attached as an exhibit to the
supplemental motion. ECF No. 24-1. Because this deposition was taken well past the discovery deadline and after
the Court’s denial of the parties’ request to extend this deadline and the dispositive motions deadline, the Court will
not consider the Supplemental Motion for Summary Judgment, Uekman’s deposition transcript, and the portions of
Defendant’s reply brief that rely on the transcript. Accordingly, the Supplemental Motion for Summary Judgment
(ECF No. 24) is DENIED.
Case 1:19-cv-01022-SOH Document 30                   Filed 07/31/20 Page 2 of 7 PageID #: 793



requested that Scotty move his ladder to the metal roof at the back of the house. There were two

adjacent patios at the back of the house—an enclosed indoor patio and an unenclosed outdoor

patio. The metal roof covered the enclosed indoor patio. The other patio was covered by a roof

made of non-metal material.

       Scotty complied with Dwayne’s request to access the roof via the metal roof covering of

the indoor patio. Once Scotty climbed onto the metal roof covering, he went straight to the shingle

roof part of the house. While conducting the inspection, Scotty eventually stepped onto the

outdoor patio roof and fell through the non-metal roof material onto the ground. Scotty alleges

that, as a result of the fall, he sustained severe injuries. Scotty’s wife, Ashley Anglin (“Ashley”),

went to the Faulkners’ house the evening of the accident to retrieve Scotty’s truck, and Dwayne

showed her where Scotty had fallen through the roof.

       The parties disagree as to the exact material of the outdoor patio roof but agree that it was

not metal. According to Scotty, he could not see a difference between the roof material covering

the outdoor patio and that covering the indoor patio. He thought both patios were covered by the

same metal roof material.

       After Scotty was injured, another insurance adjustor, Anthony Uekman, took over the

Faulkners’ claim. He inspected the Faulkners’ roof one week after Scotty’s accident. According

to Uekman, the portion of the roof Scotty fell through appeared to be metal.

       The Anglins, who are residents of Alabama, have filed the instant lawsuit alleging that the

Faulkners, who are residents of Arkansas, are liable for failure to warn Scotty that the outdoor

patio roof was plastic and failure to keep the roof in a safe condition. The Faulkners argue that

they are entitled to summary judgment because they did not owe Scotty a duty to warn about open

and obvious dangers, such as the non-metal patio roof.




                                                 2
Case 1:19-cv-01022-SOH Document 30                     Filed 07/31/20 Page 3 of 7 PageID #: 794



                                     II. LEGAL STANDARD

       The Federal Rules of Civil Procedure provide that when a party moves for summary

judgment:

       The court shall grant summary judgment if the movant shows that there is no
       genuine dispute as to any material fact and the movant is entitled to judgment as a
       matter of law.

Fed. R. Civ. P. 56(a); Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957 (8th Cir. 1995). The Supreme

Court has issued the following guidelines for trial courts to determine whether this standard has

been satisfied:

       The inquiry performed is the threshold inquiry of determining whether there is a
       need for trial—whether, in other words, there are genuine factual issues that
       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A fact is material only when its

resolution affects the outcome of the case. Id. at 248. A dispute is genuine if the evidence is such

that it could cause a reasonable jury to return a verdict for either party. Id. at 252.

       The Court must view the evidence and the inferences that may be reasonably drawn from

the evidence in the light most favorable to the nonmoving party. Enter. Bank v. Magna Bank, 92

F.3d 743, 747 (8th Cir. 1996). The moving party bears the burden of showing that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. Id. The

nonmoving party must then demonstrate the existence of specific facts in the record that create a

genuine issue for trial. Krenik, 47 F.3d at 957. A party opposing a properly supported motion for

summary judgment may not rest upon mere allegations or denials but must set forth specific facts

showing that there is a genuine issue for trial. Anderson, 477 U.S. at 256.

                                         III. DISCUSSION

       Because the Court’s jurisdiction is based on diversity, Arkansas substantive law applies to



                                                   3
Case 1:19-cv-01022-SOH Document 30                           Filed 07/31/20 Page 4 of 7 PageID #: 795



this dispute. See S & A Farms, Inc. v. Farms.com, Inc., 678 F.3d 949, 954 (8th Cir. 2012). To

prove negligence, the Anglins must show that the Faulkners owed the Anglins a duty, that the

Faulkners breached the duty, and that their breach was the proximate cause of the Anglins’

injuries. 2 Yanmar Co., Ltd. v. Slater, 386 S.W.3d, 439, 449 (Ark. 2012). The duty owed in a

premises-liability case depends on the plaintiff’s status on the land. In this case, the parties agree

that Scotty was an invitee of the Faulkners, which means that the Faulkners’ duty to the Anglins

would be to use ordinary care to maintain the premises in a reasonably safe condition. Young v.

Paxton, 873 S.W.2d 546, 550 (Ark. 1994). To recover from a property owner’s failure to use

ordinary care, the invitee must show that: (1) the premises were defective; (2) the property owner

created the defect, or that the defect was apparent, or by the exercise of ordinary care should have

been apparent, so that a reasonably prudent possessor would correct the defect or warn the invitee

of it; and (3) the defect caused the invitee’s injuries. Gann v. Parker, 865 S.W.2d 282, 284 (Ark.

1993).

         The duty owed to an invitee is “usually satisfied when the danger is either known or

obvious to the invitee.” Id. “A dangerous condition is ‘obvious’ when ‘both the condition and the

risk are apparent to and would be recognized by a reasonable [person], in the position of the visitor,

exercising ordinary perception, intelligence, and judgment.’” Shook v. Love’s Travel Stops &

Cnty. Stores, Inc., 536 S.W.3d 635, 639 (Ark. App. 2017) (quoting Van DeVeer v. RTJ, Inc., 101

S.W.3d 881, 885 (Ark. App. 2003)). In other words, when the dangerous condition is either known

or obvious to the invitee, the homeowner owes no duty of ordinary care to the invitee. If the Court

finds that no duty of care is owed, the negligence claim is decided as a matter of law. Id. at 637



2
  When discussing any potential duty in this case, the Court will discuss it in terms of a duty the Faulkners owed to
the Anglins, even though the parties’ actions occurred primarily through Scotty and Dewayne.



                                                         4
Case 1:19-cv-01022-SOH Document 30                    Filed 07/31/20 Page 5 of 7 PageID #: 796



(quoting D.B. Griffin Warehouse, Inc. v. Sanders, 76 S.W.3d 254, 262 (Ark. 2002)).

       The Faulkners argue that they are entitled to summary judgment because the non-metal

outdoor patio roof was an open and obvious danger, and thus they owed no duty to the Anglins.

The Anglins assert that summary judgment is improper because whether the outdoor patio roof

was an open and obvious danger is a question of fact.

       In his deposition, Scotty testified to the following details regarding the outdoor patio roof.

The material covering the outdoor patio was not “see-through or transparent in any way” and

appeared to be metal. ECF No. 18-1, pp. 9, 14. He was familiar with skylight material, and the

outdoor patio roof was not skylight material or corrugated fiberglass but “more like a plastic

material.” ECF No. 18-1, p. 14-15. The sun was shining, and the materials covering the indoor

and outdoor patios appeared to be the same solid white material. ECF No. 18, pp. 9, 25, 28. The

reflection from the materials was the same. ECF No. 18-1, p. 25. After he fell through the roof,

it was dark underneath. ECF No. 18-1, p. 9. Dwayne never warned him that the outdoor patio

roof was not metal, and Scotty had no reason to know it was not metal. ECF No. 18-1, p. 25.

       Ashley testified in her deposition that she saw a portion of the outdoor patio roof on the

evening of the accident, that it was not transparent, that it “definitely was not a skylight,” and that

it was “corrugated material that looked like metal.” ECF No. 18-2, p. 8. She further testified that,

in daylight, you could not see through the outdoor patio roof at all. ECF No. 18-2, p. 8. She stated

that the outdoor patio roof material looked “exactly the same” as the indoor patio roof material

and that Dwayne told her he chose that material to match the metal roof. ECF No. 18-2, p. 8.

       Anthony Uekman states the following in his affidavit. The portion of the roof Scotty fell

through appeared to be metal and solid enough to walk across. ECF No. 18-5, p. 3. The material

covering the outdoor patio was not transparent and was not a skylight. ECF No. 18-5, p. 3. If he




                                                  5
Case 1:19-cv-01022-SOH Document 30                    Filed 07/31/20 Page 6 of 7 PageID #: 797



had not already known that the material was not metal, he would have likely walked on it. ECF

No. 18, p. 3.

       Dwayne testified in his deposition that the outdoor patio roof material was translucent and

that he could see fallen leaves through the material when looking up through it. ECF No. 13-3, p.

16. He also testified that the indoor patio roof looked light brown and the outdoor patio roof looked

white. ECF No. 13-3, p. 15.

       The Faulkners argue that the Court should conclude as a matter of law that the outdoor

patio roof was an open and obvious danger, and thus no duty was owed to the Anglins. The

Faulkners cite to two Arkansas Supreme Court opinions (“Arkansas skylight cases”) holding that

warehouse owners have no duty to warn independent contractors or their employees about

skylights, even if partially hidden, because the danger is obvious. See D.B. Griffin Warehouse,

Inc., 76 S.W.3d at 262; Crenshaw v. Ark. Warehouses, Inc., 379 S.W.3d 515, 517 (Ark. App.

2010). The Faulkners argue that these cases require the Court to find that, in the present case, the

“skylight roof” was an open and obvious danger. In the cited cases, there was no question

regarding whether the open and obvious danger involved a skylight; whereas, in the present case,

a fact question exists as to whether the outside patio roof is a skylight or even comprised of skylight

material. Thus, the Arkansas “skylight cases” do not control. Further, the “Arkansas skylight

cases” involved duties owed by warehouse owners to its independent contractors and the

independent contractors’ employees. In the present case, there was no independent contractor

relationship between Scotty and the Faulkners.

       The Faulkners also advance the argument that operating on dangerous roofs was an integral

part of Scotty’s work, and thus the Faulkners had no duty to warn him about the non-metal roof.

This integral-work argument is based on Arkansas cases that hold that an employer of an




                                                  6
Case 1:19-cv-01022-SOH Document 30                  Filed 07/31/20 Page 7 of 7 PageID #: 798



independent contractor has a duty to use ordinary care and warn the contractor and his employees

of any hidden dangers or unusually hazardous conditions but has no duty to warn of obvious

hazards that are an integral part of the work that the contractor has been hired to perform. See,

e.g., Jackson v. Petit Jean Electric Co-op., 606 S.W.2d 66 (1980). The Faulkners, however, do

not cite to any case that applies the integral-work rule when there was no independent contractor

relationship. Scotty was not an independent contractor hired by Dwayne. Moreover, even if the

integral-work cases did apply to the present case, there is still a fact question as to whether the

non-metal roof was an obvious or hidden danger.

       The Anglins have presented evidence that that the roofs covering the outdoor and indoor

patio appeared to be one uniform, metal roof and that no part of the roof appeared transparent. The

Faulkners have presented evidence that the outdoor patio roof was transparent and was

distinguishable from the indoor patio roof. Because material fact questions exist, the Court cannot

say that the Faulkners have proven as a matter of law that the danger presented by the non-metal

roof was obvious and that they are entitled to summary judgment.

                                      IV. CONCLUSION

       For the reasons stated above, the Court finds that the Faulkners’ Motion for Summary

Judgment (ECF No. 13) and Supplemental Motion for Summary Judgment (ECF No. 24) should

be and hereby are DENIED.

       IT IS SO ORDERED, on this 31st day of July, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                7
